PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/915,552
Filing Date: 29 Feb 2016
Appellant(s): Johns et al.



__________________
Veronica L. Vasu
Reg. No. 68,811
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-17 and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 2007/0098849).
Regarding claims 13-17, 20, 21 and 33, Barrett-Reis et al. disclose a method of making an infant formula, i.e. nutritional composition, by making at least three separate slurries that are later blended together (Abstract, [0074]).  Barrett-Reis et al. disclose the method comprises the steps of: (a) preparing a protein-fat slurry by combining high oleic safflower oil, soybean oil and coconut oil, vitamin A, D ,E and K premix (i.e. lipophilic compounds), mono- and diglycerides, lecithin, carrageenan, vitamin A, ARA and DHA oil, whey protein and calcium carbonate and heating at 40-43ºC for not longer than two hours ([0075]); (b) preparing a carbohydrate-mineral slurry by combining lactose, water, potassium citrate, magnesium chloride, potassium chloride, choline chloride and citric acid ([0074]); (c) combining the carbohydrate-mineral slurry with water and non-fat dry milk to obtain a protein containing slurry (protein-in-water) ([0076]); (d) adding the protein containing carbohydrate-mineral slurry to the protein-fat slurry ([0076); (e) adding lutein and beta-carotene and heating the mixture to a temperature of 71-82ºC ([0077]); (f) homogenizing the mixture ([0077]); (g) cooling the mixture and agitating; (h) adding a stock water soluble vitamin premix and ascorbic acid to the mixture as it is being agitated ([0078]), 
Given Barrett-Reis et al. disclose mono- and diglycerides as specific ingredients, it necessarily follows the ingredients would comprise no more than 20 wt% impurities. 
While Barrett-Reis et al. disclose wherein the combination of lipophilic and MDG components comprises oils and fats, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IV.C).  
Given Barrett-Reis et al. disclose an oil blend (i.e. assembly) as claimed, intrinsically the resulting emulsion assemblies would display a size in the range of 100 kD to 1000kD.  
Given Barrett-Reis et al. disclose, for example, milk proteins which comprise at least  β-lactoglobulin, bovine lactoferrin, γ2-casein, β-casein, α-lactalbumin, it is clear the composition would comprise protein that exhibit a GRAVY value in the range presently claimed.
Regarding claims 22-32 and 34, Barrett-Reis et al. disclose a method of making an infant formula, i.e. nutritional composition, by making at least three separate slurries that are later blended together (Abstract, [0074]).  Barrett-Reis et al. disclose the method comprises the steps of: (a) preparing a protein-fat slurry by combining high oleic safflower oil, soybean oil and coconut oil, vitamin A, D ,E and K premix (i.e. lipophilic compounds), mono- and diglycerides, lecithin, carrageenan, vitamin A, ARA and DHA oil, whey protein and calcium carbonate and heating at 40-43ºC for not longer than two hours ([0075]); (b) preparing a carbohydrate-mineral slurry by combining lactose, water, potassium citrate, magnesium chloride, potassium chloride, choline chloride and citric acid ([0074]); (c) combining the carbohydrate-mineral slurry with water and non-fat dry milk to obtain a protein containing slurry (protein-in-water) ([0076]); (d) adding the protein containing carbohydrate-mineral slurry to the protein-fat slurry ([0076); (e) 
Given Barrett-Reis et al. disclose mono- and diglycerides as specific ingredients, it necessarily follows the ingredients would comprise no more than 20 wt% impurities. 
While Barrett-Reis et al. disclose wherein the combination of lipophilic, MDG components and surfactant comprises oils and fats, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IV.C).  
Given Barrett-Reis et al. disclose, for example, milk proteins which comprise at least  β-lactoglobulin, bovine lactoferrin, γ2-casein, β-casein, α-lactalbumin, it is clear the composition would comprise protein that exhibit a GRAVY value in the range presently claimed.
Given Barrett-Reis et al. disclose an oil blend (i.e. assembly) as claimed, intrinsically the resulting emulsion assemblies would display a size in the range of 100 kD to 1000kD.  
(2) Response to Argument
Appellants explain that claims 13-17, 30, 21 and 33 are directed to a process for preparing a nutritional composition comprising three steps: (1) mixing a lipophilic compound with monoglycerides and diglycerides (“MDG”) components to form a premix, (2) combining the premix with a protein-in-water slurry to form an activated premix assembly, wherein the activate premix assembly is devoid of any quantity of oil or fat, other than the MDG component.  Specifically, Appellants explain “the activated premix assembly (as formed in step 2 of the claimed process) must be added to a protein-in-water slurry before it is added to oil or fat.”  
claim 13 only requires that the activated assembly is devoid of any quantity of oil or fat, other than the MDG component that would be sufficient to cause the MDG component to disassociate from the lipophilic compound.   This limitation does not exclude oil and/or fat in the activated assembly nor does it require that the assembly is added to a protein and water slurry before it is added to oil or fat.  There is no evidence on the record demonstrating that the quantity of oil disclosed in step one of Barrett-Reis et al. would necessarily cause the MDG component to disassociate from the lipophilic compound.  
Moreover, Appellants make clear “[t]his particular formulation sequence provides a distinctive structural component within the nutritional composition as a whole” and the structure, i.e. activated premix assembly, “improves the bioavailability of the lipophilic compound with the nutritional composition, by avoiding excessive dissociation of the lipophilic compound that is observed in conventional production processes.” 
Here, there is no evidence on the record that the process of Barrett-Reis et al. would not result in the formation of the claimed activated premix assembly.  Barrett-Reis et al. disclose combining a “premix” comprising MDG and a lipophilic compound with an aqueous protein solution (i.e. step (c) in Barrett-Reis et al. as set forth in the above rejection under 35 U.S.C. 103).  Given Barrett-Reis disclose a process wherein components, identical to those presently claimed, are combined, it follows that an assembly would form displaying the properties of being “activated.”
Appellants submit “Barrett-Reis teaches a different process of formulating nutritional compositions from the process claimed herein.”  Appellants argue the “different formulation processes, such as that of Barrett-Reis, would not form the inventive activated premix assembly 
Appellants explain the MDG is a component with limited water solubility, however, they have surprisingly found that when MDG is part of an activated premix assembly, “its water solubility increase[s] significantly.”  Appellants argue “[t]he claimed activated premix assembly is a measurably distinct component of the final nutritional composition” and “[t]he presence of this assembly in the final nutritional composition, in turn, provides an improved bioavailability of the lipophilic compound.”  Further, Appellants assert “[t]he instant specification and examples make it clear that the formation of the recited activated premix assembly is wholly dependent upon the order of the sequential steps recited in the claims and discussed herein.”  Appellants argue “[t]he experimental data present in the instant application show the improved bioavailability that arises from the differences between a nutritional composition comprising the inventive activated premix assembly formed from the process recited in claim 13 versus a control composition.”   Specifically, Appellants point to Examples 20 and 21 in the present specification comparing (a) activated premixes comprising MDG and lutein added to protein-in-water slurries (AET-2 and AET 4), and (b) lutein premixed with MDG than added to a protein-in-fat slurry (AET-3) to a control composition (c) made in a conventional way in which the lutein id directly combined with the major fat ingredient of the composition (AET-C).   Appellants submit “[i]n these examples, the test samples comprising activated premix assemblies, AET-2 and AET-4, were both more bioavailable and had a higher concentration of lutein in the aqueous fraction when compared to the test sample AET-3 and the control sample AET-C.”
Appellants have failed to demonstrate the criticality of the claimed order of mixing ingredients.  

First, test sample AET-3 is not a fair comparison of the prior art.  
Barrett-Reis et al. disclose a method of making an infant formula, i.e. nutritional composition, comprising the steps of: (a) preparing a protein-fat slurry by combining high oleic safflower oil, soybean oil and coconut oil, vitamin A, D ,E and K premix (i.e. lipophilic compounds), mono- and diglycerides, lecithin, carrageenan, vitamin A, ARA and DHA oil, whey protein and calcium carbonate and heating at 40-43ºC for not longer than two hours ([0075]); (b) preparing a carbohydrate-mineral slurry by combining lactose, water, potassium citrate, magnesium chloride, potassium chloride, choline chloride and citric acid ([0074]); (c) combining the carbohydrate-mineral slurry with water and non-fat dry milk to obtain a protein containing slurry (protein-in-water) ([0076]); (d) adding the protein containing carbohydrate-mineral slurry to the protein-fat slurry ([0076); (e) adding lutein and beta-carotene (lipophilic compounds) and heating the mixture to a temperature of 71-82ºC ([0077]); (f) homogenizing the mixture ([0077]); (g) cooling the mixture and agitating; (h) adding a stock water soluble vitamin premix and ascorbic acid to the mixture as it is being agitated ([0078]), and in some embodiments; (i) spray drying the mixture to produce a flowable powder ( [0082]-[0089]).  
AET-3 does not include combining MDG and a vitamin mixture (i.e. lipophilic compounds), rather, the example combines MDG with lutein.  In fact, the process of Barrett-Reis two different sets of lipophilic compounds, i.e. vitamins and lutein.  In contrast, test sample AET-3 is directed to the addition of one lipophilic compound, lutein.  
Most importantly, the contrast between AET-2, i.e. nutritional made by the claimed process, and AET-3 does not demonstrate what happens when oil/fat is combined with the MDG and lipophilic compound in the first step (i.e. the process of Barrett-Reis et al.).  Rather, test sample AET-3 only demonstrates the impact when oil/fat is added in a step follows the combining of MDG and lutein.  
Second, the results are not commensurate in scope with, at least, claim 13, which is directed to a process for preparing a nutritional composition with any lipophilic compound, any protein and any “nutritional components” in any quantity.
While Appellants explain that there is an unexpected beneficial interaction between lutein and MDG in the form of an activated premix, there is no reason to believe the same interaction would happen with MDG and any generic lipophilic compound or with the lipophilic compounds recited in claim 16.   
While claim 16 limits the lipophilic compounds to lutein, vitamin A, vitamin D, vitamin E, vitamin K, doxashexaenoic acid (DHA) or combinations thereof, besides a lipophilic component, it is not obvious what the commonality is between the structures of these compounds.  



    PNG
    media_image2.png
    265
    190
    media_image2.png
    Greyscale


Lutein has the following structure:

    PNG
    media_image3.png
    114
    602
    media_image3.png
    Greyscale


Vitamin D has the following structure:

    PNG
    media_image4.png
    331
    417
    media_image4.png
    Greyscale



Regarding claim 14, Appellants submit “the distinct structural component of the instant invention, i.e., the activated premix assembly, does not remotely inherently flow from the teachings of Barrett-Reis.”  Appellants argue “the Office has failed to establish the necessary fact to establish a prima facie case of obviousness with respect to dependent claim 14, as the Office has failed to meet the burden of showing that Barret-Reis inherently renders obvious the claimed process of making a nutritional composition including an activated premix assembly having a size of 60 kD to 1,000 kD.”
Barrett-Reis et al. disclose a nutritional composition comprising the same materials required in the claimed process for preparing a nutritional composition, including a lipophilic compound, MDG, protein, water and other components that make up the nutritional composition. 
Barrett-Reis disclose a process wherein MDG, lipophilic compound, protein and oil/fat are combined in the same step to form (i.e. formation of a premix).  Barrett-Reis also disclose the addition of this “premix” to an aqueous protein slurry.  Here, it is not clear if it is the aqueous protein slurry that is key to “activating” the premix or if it is some other combination.  Therefore, one of ordinary skill in the art would expect, in the process of Barrett-Reis et al, that an “activated” assembly is necessarily formed having a size in the range presently claimed.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796 
                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.